UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6657



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLAUDE ERIC OLIVER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-94-103, CA-97-80-1)


Submitted:   October 7, 1997              Decided:   October 24, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Howard Jay Manchel, Atlanta, Georgia, for Appellant. Deborah Ann
Ausburn, Assistant United States Attorney, Asheville, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Appellant has failed to show that, but

for counsel's alleged error, he would not have pleaded guilty. See
Hill v. Lockhart, 474 U.S. 52, 59 (1985). Accordingly, we deny a

certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2